Citation Nr: 0023367	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This matter was previously before the Board in April 1997 at 
which time it was remanded for additional development.

The RO affirmed the denials of entitlement to service 
connection for degenerative disc disease of the cervical 
spine and lumbar spine in March 2000.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is not well 
grounded.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the veteran's service medical 
records, which are presumed lost in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Morning, admissions and dispositions reports and 
records from the Surgeon General's Office (SGO) were obtained 
but they are silent for any pertinent findings.  

Clinical reports from a private facility, while the veteran 
was on furlough, reveal that in October 1951 the veteran was 
seen with complaints of low back ache with bilateral 
radiation to the buttocks, for the previous 6 years, and pain 
in the upper cervical spine, for the previous 9 years.  The 
veteran reported that in 1945 he fell from a tree and landed 
on his feet, no medical treatment was sought.  He also 
claimed that while jumping for a bar he slipped and fell on 
his buttocks.  He reported that several months after that 
injury he developed low back pain and was seen by an 
osteopath who manipulated his back and applied heat.  He 
underwent treatment about 4 times and was relieved.  The 
diagnosis was subluxation of 5th lumbar vertebra-left sacro 
iliac joint, condition improved.  

It was further noted that in June 1951, during basic 
training, the veteran's low back pain returned.  The pain got 
progressively worse with no relief from heat therapy.

Available service medical records include a March 1953 report 
of medical examination, at the time of discharge.  The 
examination report reveals that the veteran had a lumbar 
sacro strain, which was treated at two in-service facilities.  
It also indicated an abnormal spine or other musculoskeletal 
and noted limited forward flexion due to pain.

A post-service chiropractic examination report dated in March 
1972, regarding the veteran's lumbar and cervical spines, 
indicated that the veteran should have a rather dramatic 
response to adjustments and within 5 to 7 days most of the 
symptoms should be diminished.  However, to correct the basic 
underlying cause of his condition, it was noted it would 
require more time, possibly as long as 10 weeks.

The claims file contains various medical reports dated in 
1982, 1983 and 1984, which show intermittent complaints, 
treatment and diagnoses for cervical spine and low back pain 
disorders.

A private orthopedic examination in November 1984 reveals the 
veteran had a congenital spinal stenosis.  He also had severe 
discogenic disease at L4-5 and L5-S1 with marked central and 
lateral recessed stenosis at those levels.  There was a 
smaller amount of stenosis at L3-4 level.  It was noted that 
the discogenic disease was causing his back pain and spinal 
stenosis causing his radicular symptoms.

Post-service medical records show that the veteran was 
hospitalized in March 1985 and underwent a lumbar 
laminectomy.  His diagnosis at discharge was spinal stenosis 
with lumbar radiculopathy.  Those hospital records reveal the 
veteran's medical history to include him having had 
intermittent back pain since adolescence.  It also revealed 
that he had a flare-up of back discomfort in June 1983, which 
started in a Judo class.  In addition, in August 1984, while 
cleaning a sewer, he developed an extreme amount of back 
discomfort.  

Private medical reports dated in July 1986 reveal that the 
veteran was seen for a neurologic evaluation of injuries 
sustained in a motor vehicle accident.  It was reported that 
he suffered a flexion extension injury to his neck.  It was 
also noted that he initially had back pain, but it had 
improved by the time of the examination.  The diagnoses were 
cervical strain, possible cervical radiculopathy and status 
post laminectomy.

The veteran was again hospitalized in September and October 
1987 and underwent anterior cervical diskectomy, at C5-6 and 
C6-7 and anterior cervical fusion at C5-6 and C6-7 with 
tricortical iliac crest bone graft with L6 spinal cord 
monitoring.  His discharge diagnosis, in pertinent part, was 
cervical radiculopathy secondary to degenerative disk 
disease.

In December 1987 the veteran underwent a laminectomy at L3-4, 
bilateral L4 nerve root decompressions and fusion at L2 to 
the sacrum with contoured Lugue ring and left iliac bone 
graft.  The diagnosis was spinal stenosis at L3-4.

In August 1989 the veteran was seen by a private physician 
with, inter alia, complaints of neck spasm.  The physician 
noted that he previously treated the veteran for neck and low 
back pain, but, the veteran was asymptomatic at the time of 
the accident.  He also noted that as a result of the [motor 
vehicle] accident, the veteran has suffered considerable 
aggravation to his low back and neck.  The diagnoses, in 
pertinent part, were acute traumatic cervical sprain/strain 
with radicular neuralgia of the right upper extremity, 
cervical plexus compression syndrome, cervico brachial 
syndrome, lumbosacral strain and cervical, thoracic and 
lumbosacral instability with recurring muscle spasms.

A July 1991 medical report indicated that at age 13 the 
veteran dove into a pool and hit his head on the bottom.  It 
was also indicated that he had an automobile accident in 
1986, which caused severe damage to his neck, resulting in 
spinal fusion.

An orthopedic examination in December 1991 revealed a 
diagnosis of extensive degenerative disc disease in the 
cervical and lumbar spine, progressive in nature with 
associated cervical and lumbar radiculopathy.

In a June 1992 decision by Social Security Administration 
(SSA) the veteran was granted benefits based in pertinent 
part on medical records which established that he had 
advanced discogenic disease of the spine and was status post 
spinal surgery times three with residual spinal stenosis, 
degenerative disk disease and debilitating pain.

In January 1993 the veteran filed a claim for entitlement to 
service connection for low back and neck pain.  He asserted 
that the pain began shortly after entering service.  He 
further asserted that he has had two low back fusions and a 
neck fusion in the past several years.  In an April 1993 
statement to support his application the veteran stated that 
he was a cargo-checker in the transportation Corp while in 
service in 1952.  He stated that the pain in his back began 
to bother him and prevent him from going up and down the 
ladder to the bottom of the ship.  As a result, he was given 
light duty for a ten-month period.  He further stated that 
after service he was treated by a chiropractor.  He stated 
that he had low back surgeries (fusions) in 1985 and 1987, 
and a neck fusion in 1987.

An orthopedic examination by private physician in 1993 
revealed significant limitation and range of motion of the 
cervical and lumbar spine.  The diagnoses were cervical 
discogenic disease and lumbar spinal stenosis.

VA progress notes dated intermittently from August 1995 to 
December 1998 variously reveal treatment and diagnoses of 
degenerative joint disease of the neck.  In February 1997 
degenerative joint disease of the low back was diagnosed with 
no symptoms.

An orthopedic examination in December 1995 revealed a 
diagnosis of multi-level cervical degenerative arthritis, 
status post C4-5 fusion approximately 8 years before.  An 
orthopedic examination in February 1996 showed range of 
motion and palpation of the cervical spine were without 
discomfort.  The diagnosis, in pertinent part, was resolved 
neck pain.

In March 1997 the veteran's sister submitted a statement 
which she stated was to corroborate the veteran's contention 
of having serious back trouble, aggravated by rigid training 
and duties, while in the service.  She further stated that it 
appears that the infirmary medics were negligent in treating 
the veteran's back problem, thus aggravating the condition.

In January 2000 the veteran was examined by VA pursuant to 
instructions in the Board's April 1997 remand.  The claims 
file was reviewed by the examiner.  The examiner noted that 
the veteran's complaints of neck and back pain had some 
preexistence to service.  At the time of the examination, the 
veteran reported that his back pain became worse during and 
following basic training without any significant episode of 
injury.  

The diagnoses were status post lumbar spinal fusion, 1985 and 
redo lumbar spinal fusion, 1987 and status post anterior 
cervical diskectomy and fusion, 1987.  The examiner commented 
that he did not see any specified injury noted in the records 
as occurring while the veteran was on active duty.  Nor did 
the veteran give any history of any fracture, ligamentous 
injury, herniated disc or any major traumatic episode 
occurring while on active duty.  The examiner concluded that 
none of the veteran's neck or back conditions are directly 
related to active duty.  The neck and back conditions, he 
stated, are directly related to the veteran's pre-existing 
neck and back conditions.  Moreover, he noted that there was 
no evidence of aggravation of the neck and back disorders by 
military service.

The examiner further stated that the effect of the 1986 motor 
vehicle accident is unclear, but it does not appear that any 
disruption of his fusion occurred at that time.  It appears, 
however, that the second surgery performed in 1987 on the 
lumbar spine was performed for reasons unrelated to the 1986 
episode.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999);  See Savage v. Gober, 10 Vet. App. 488 
(1997).

38 U.S.C.A. § 1111 provides that every person employed in the 
active military, naval, or air service, in wartime, shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1132, 
1137 (West 1991);  38 C.F.R. § 3.304(b) (1999).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

Congenital or developmental defects such as a congenital 
spinal stenosis as such are not disease or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

The VA General Counsel has held that service connection may 
not be granted for a congenital or developmental defect, 
although service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.



A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a) (1999); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for degenerative disc disease of the cervical and lumbar 
spines must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claim in-service 
injury or disease and a current disability.  See Caluza, 
supra.

Since the VA has been unable to obtain a portion of the 
veteran's service medical records, it has a heightened duty 
to explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The evidence of record reflects 
that the RO pursued service medical records pertaining to the 
veteran through the NPRC and received verification that any 
such records formerly on file at NPRC no longer exist.  The 
evidence also reflects, and the Board is satisfied, that the 
RO has attempted to locate additional pertinent evidence 
regarding the veteran's military service.  The analysis set 
forth below, therefore, was undertaken pursuant to the duties 
and obligations set forth in Pruitt, Id. and O'Hare, Id.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the presumption of sound condition at entrance in service for 
disorders not noted at entrance.  

As the Board noted earlier, the RO was unable to obtain all 
of the veteran's service medical records, any entrance 
examination report presumed included therein.  

Giving the veteran the benefit of the doubt that he was in 
sound condition at entrance into service, the burden of proof 
shifts to VA to rebut any such presumption by producing clear 
and unmistakable evidence that the veteran's neck and back 
disorders pre-existed service.  The Court has described this 
burden as "a formidable one."  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that whether there is clear 
and unmistakable evidence that the disorder existed prior to 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  Crowe, 7 Vet. App. at 
245-6.

As rebuttal to this presumption, the Board notes that the 
veteran himself has conceded that he had neck and back 
symptomatology prior to service.  The Board notes that there 
is clear and unmistakable evidence that the veteran's neck 
and back disorders preexisted his military service.  In this 
regard, clinical examination while the veteran was on 
furlough in 1951 disclosed that the veteran had low back ache 
and pain of the cervical spine prior to entering service.  

The veteran again provided a clinical history of intermittent 
back pain since adolescence when hospitalized in 1985.  In 
1991 he reported that he sustained injury when hitting his 
head after diving into  a pool at the age of 13.  Information 
on file shows the veteran's sister recounted the veteran's 
underlying back problems having been aggravated by his 
service, thereby implying pre-service existence of such.

Additionally, the Board notes that post service the veteran 
was found to have a congenital spinal stenosis in 1984.  
Service connection may be granted for a disability which is 
shown by the evidence to have resulted from a congenital 
defect which was subject to a superimposed disease or injury 
during service.  VAOPGCPREC 82-90; see also 38 C.F.R. 
§ 3.306.  

In the case at hand, the Board notes there is no competent 
post service medical evidence showing the veteran has any 
disorder resulting from the congenital spinal stenosis which 
was the subject of a superimposed disease or injury during 
service.  

On the contrary, a VA examiner in January 2000 concluded that 
the veteran's neck and back conditions are directly related 
to a condition that pre-existed service and were not 
aggravated by service.  In addition, the examiner indicated 
that there were no specific injuries noted while the veteran 
was on active duty.  Nor did the veteran provide a history of 
any fracture, ligamentous injury, herniated disc or any major 
traumatic episode occurring while on active duty.  Thus, no 
competent medical evidence showing that the veteran's claimed 
cervical and lumbar spine disorders are a direct result of 
active duty or that such pre-existing disorders worsened as a 
resulted of military service, is associated with the claims 
file.  The veteran's degenerative disc disease of the 
cervical and lumbar spines are not shown to be related to 
active service on any basis, and therefore must be denied as 
not well grounded.

The veteran's own opinions and statements and those of his 
sister will not suffice to well ground his claims.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability resulting from an injury or 
disease that superimposed itself on his congenital spinal 
stenosis, or from pre-existing neck and back disorders having 
been aggravated by his service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and or obtained that would well grounded his 
claims.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Consequently, the Board must conclude that the veteran's 
claims of entitlement to service connection for degenerative 
disc disease of the cervical and lumbar spines are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's claims 
on a ground somewhat different from that of the RO, the 
veteran has not been prejudiced by the decision.  In 
considering the veteran's claims on the merits, the RO 
accorded the veteran greater consideration of his claims than 
was warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As the veteran's claims of entitlement to service connection 
for degenerative disc disease of the cervical and lumbar 
spines are not well grounded, the doctrine of reasonable 
doubt has no application to his claims.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

